Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art made of record fails to teach/show an energization control unit that is configured to perform, when a predetermined execution condition is satisfied, a valve closing control and a valve opening control in one opening and closing period in which the valve body opens and closes, the valve closing control being to reduce a moving speed of the valve body to be less than that in a normal state when the valve body moves to a valve closing side to reduce operating sound caused when the valve body moves to the valve closing side, the valve opening control being to reduce operating sound, which is caused when the valve body moves to a valve opening side, by energizing the electromagnetic unit when the valve body moves to the valve opening side; an energization determination unit that is configured to, when both the valve closing control and the valve opening control are performed in the one opening and closing period, determine whether an energization period of the electromagnetic unit in the one opening and closing period exceeds a predetermined upper limit value; and a time control unit that is configured to, when the energization determination unit determines that the energization period of the electromagnetic unit exceeds the upper limit value, control a moving speed of the valve body when the valve body moves to the valve closing side, such that the energization period of the electromagnetic unit in the one opening and closing period does not exceed the upper limit value, to cause the energization control unit to perform both the valve closing control and the valve opening control in the one opening and closing period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747